The opinion of the court was delivered by
Barrett, J.
1st. The marriage certificate was not shown to have been signed by the minister who is said to have performed the marriage service. That is not a document that authenticates *295itself on being produced. Whether it is signed by the minister, is a material question to be determined upon pertinent and sufficient evidence. This was lacking, — the town clerk being unable to testify that, in fact, the minister returned to him the certificate bearing his name. If the town clerk had so testified we are not prepared to say that it would have been unwarrantable for the court to admit the paper as evidence, subject to question to the jury whether it was signed by the minister. We view this independently of the fact that the record itself was introduced without objection. That, if it had been a record of a fully completed certificate, would be evidence showing the marriage, unless impeached.
2d. Admitting the partioeps to testify was proper. There is no legitimate reason for distinguishing the partioeps in this case from the partioeps in any other. The old case in Chipman, State v. Annioe, gives no reason for the ruling, and none can be given that would not be of equal force in any other case. That case has been disregarded by several judges recently in ruling on the subject in County Courts. This is the first time of taking excep-' tion to the ruling.
3d. The copies from the town clerk’s office do not purport to be copies of the marriage certificate required by law to be begun by the town clerk and finished by the minister, and by the minister returned to the town clerk. The statute requires the record to be made and completed by the town clerk, “ so that it shall conform in all respects to the certificates so returned to him.” This contemplates and requires that the certificate made by the minister should be recorded. The copies given in evidence do not contain that, but only a statement by the town clerk, of the name of the officer who performed the marriage. This is not one of the things required by the statute to be stated in the certificate to be issued by him. To such certificate is to be added the certificate of the minister, and then the record required to be made by the town clerk of his certificate is to- be completed by adding a record of the certificate made by the minister. This was not done, and so the copies of record fail to show the fact of marriage by lawful documentary evidence.
*2964th. The testimony of Mrs. Bugbee had no tendency to show that respondent was guilty of the crime charged. We cannot say that it did not operate to his prejudice. It rather looks as if it was offered as predicating an inference of improper relations with the respondent, drawn from the fact that the witness “ guessed Ada and her husband had had trouble, the way things appeared.”
The exceptions are sustained, verdict set aside, and new trial granted. Cause Remanded.